Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 168







Amanda J. Weston, 		Plaintiff and Appellant



v.



Thomas L. Crummy, 		Defendant and Appellee







No. 20140421







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Gregory W. Liebl (argued) and Luke T. Heck (on brief), 4627 44th Avenue S., Suite 108, Fargo, ND 58104, for plaintiff and appellant.



Joshua Nyberg, 1018 First Avenue N., Fargo, ND 58102-4602, for defendant and appellee.

Weston v. Crummy

No. 20140421



Per Curiam.

[¶1]	Amanda Weston appeals from a district court judgment awarding Thomas Crummy primary residential responsibility of their minor child.  Weston argues the district court erred in granting Crummy primary residential responsibility because the court ignored credible evidence favorable to Weston and disregarded evidence unfavorable to Crummy.  We conclude the district court’s findings on the best interest factors and its determination to award Crummy primary residential responsibility of the child were not clearly erroneous.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom